[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE PREJUDGMENT REMEDY
CT Page 691
Plaintiff1 brings this action in two counts for legal fees and costs and here seeks a prejudgment remedy.
Facts
On or about February 19, 1992 plaintiff was retained by defendant to render legal service to collect money defendant claimed was due to him from one Simon Konover (Konover). There was no written retainer agreement and no fee was discussed.
The plaintiff attorneys thereafter performed relevant legal services for defendant including a draft of a fairly sophisticated "Memorandum of Understanding" dated December 1992 and the commencement of a legal action in this court.
On or about February 5, 1993 plaintiff sent its bill for professional services to defendant in the total amount of $22,444.53. Defendant has paid nothing to date.
At some time between February 1, 1993 and April 14, 1993 defendant entered into a Memorandum of Understanding (MOU) with the same parties identified in the December 1992 draft memorandum. This signed MOU was very similar in language to the draft.
There is probable cause that plaintiff will prevail on its claim for fees and costs.
The court has considered the bill for services and costs line by line; the time in practice of the two attorneys involved; the extent of the responsibility involved and the testimony as shown by the draft; and the court activities. The court finds that minimum reasonable attorney's fees for the work done by plaintiff is $3,500 for Eugene M. Kagan and $14,000 for Tamara Kagan Weiner. The court finds the costs to be $1,220.03 and they are in the range to be anticipated for the work involved.
Prejudgment remedy is granted for $21,000.
N. O'Neill, J. CT Page 692